DETAILED ACTION
This Office Action for U.S. Patent Application 16/853,167 is responsive to communications filed on 1/18/22, in reply to the Non-Final Rejection of 8/18/21.  Currently, claims 1 and 3-16 are pending.
Response to Amendment
Applicant’s amendments to claims 1, 3-7, and 9-16 are acknowledged.  The cancellation of claims 2 and 17 is also acknowledged.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Line 1 of claim 4 recites, “wherein wherein the avatar…”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11-13, and 16-24 of U.S. Patent No. 10,628,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are very similar in scope to that of the patented claims.  Table 1 below shoes a comparison between the instant claims and the claims in the patent.
Table 1 – Comparison of Claims of App. No. 16/853,167 (Instant Application) and U.S. Patent No. 10,628,729 (Patented Claims)
App. No. 16/853,167
Claims (Emphasis Added for Differences)
U.S. Patent No. 10,628,729
Claims (Emphasis Added for Differences)
Claim 1
A system for scanning and measuring a surface of a body of a person, including any clothing worn, comprising: 
a processor; 
an infrared camera comprising an infrared light emitter that emits infrared light and at least an infrared sensor that reads reflected infrared light; 
a first set of computer instructions executable on the processor capable causing the infrared emitter to illuminate the surface of the body with infrared light and to cause the infrared sensor to capture the infrared light reflected off the surface of the body; 
a second set of computer instructions executable on the processor capable of capturing and storing the reflected infrared light in at least a first depth image of a surface of a body from at least a first point of view while the body is in a pose and at least a second depth image of the outer surface of the body from at least a second point of view while the body remains in the same pose; 
a third set of computer instructions executable on the processor capable of calculating a first set of three dimensional points from the first depth image and a second set of three dimensional points from the second depth image; 
a fourth set of computer instructions executable on the processor capable of applying rotational and translational matrix transformations on the first set of three dimensional points to align said first set of three dimensional points, with the second set of three dimensional points and then calculating and storing a square of the sum of the differences between the first set of three dimensional points with the second set of three dimensional points as an error; 
a fifth set of computer instructions executable on the processor capable of reconstructing the surface of the body by minimizing an error between the first and second set of three dimensional points by repeatedly making iterative and small changes to the matrix transformations and then re-calculating the error until the error is minimized; 
a sixth set of computer instructions executable on the processor capable of creating a triangular mesh; and 






a seventh set of computer instructions executable on the processor capable of identifying one or more anthropometric points of measure utilizing the triangular mesh.
Claim 1
A system for scanning and measuring a surface of a body of a person, including any clothing worn, comprising: 
a processor; 
an infrared camera comprising an infrared light emitter that emits infrared light and at least an infrared sensor that reads reflected infrared light; 
a first set of computer instructions executable on the processor capable causing the infrared emitter to illuminate the surface of the body with infrared light and to cause the infrared sensor to capture the infrared light reflected off the surface of the body; 
a second set of computer instructions executable on the processor capable of capturing and storing the reflected infrared light in at least a first depth image of a surface of a body from at least a first point of view while the body is in a pose and at least a second depth image of the outer surface of the body from at least a second point of view while the body remains in the same pose; 
a third set of computer instructions executable on the processor capable of calculating a first set of three dimensional points from the first depth image and a second set of three dimensional points from the second depth image; 
a fourth set of computer instructions executable on the processor capable of applying rotational and translational matrix transformations on the first set of three dimensional points to align said first set of three dimensional points with the second set of three dimensional points and then calculating and storing a square of the sum of the differences between the first set of three dimensional points with the second set of three dimensional points as an error; 
a fifth set of computer instructions executable on the processor capable of reconstructing the surface of the body by minimizing an error between the first and second set of three dimensional points by repeatedly making iterative and small changes 2Attorney Docket No.: 13154-003 Serial No. 13/159,401 to the matrix transformations and then re-calculating the error until the error is minimized; 
a sixth set of computer instructions executable on the processor capable of applying poisson surface reconstruction to construct a mesh; 
a seventh set of computer instructions executable on the processor capable of rigging the mesh with a biped bone structure, scaled and sized to appropriately fit the mesh; 
an eighth set of computer instructions executable on the processor capable of utilizing the bone structure from within the mesh to identify one or more anthropometric points of measure; 
a ninth set of computer instructions executable on the processor capable of extracting anthropometric body circumferences by calculating the convex hull associated with points around a specific region of the body's surface.
Claim 3
The system of claim 1, comprising avatar processing software capable of creating an avatar from the three dimensional points.
Claim 3
The system of claim 1, comprising avatar processing software capable of creating an avatar from the final combined set of three dimensional points.
Claim 4
The system of claim 3, wherein wherein the avatar is capable of display to a user on a network attached device over a network.
Claim 4
The system of claim 3, wherein the avatar is capable of display to a user on a network attached device over a network.


The remaining claims are analyzed similarly.
Claims 1, 8-10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, and 9 of U.S. Patent No. 11,244,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are very similar in scope to that of the patented claims.  Table 1 below shoes a comparison between the instant claims and the claims in the patent.
Table 1 – Comparison of Claims of App. No. 16/853,167 (Instant Application) and U.S. Patent No. 11,244,223 (Patented Claims)
App. No. 16/853,167
Claims (Emphasis Added for Differences)
U.S. Patent No. 11,244,223
Claims (Emphasis Added for Differences)
Claim 1
A system for scanning and measuring a surface of a body of a person, including any clothing worn, comprising: 
a processor; 












an infrared camera comprising an infrared light emitter that emits infrared light and at least an infrared sensor that reads reflected infrared light; 
a first set of computer instructions executable on the processor capable causing the infrared emitter to illuminate the surface of the body with infrared light and to cause the infrared sensor to capture the infrared light reflected off the surface of the body; 
a second set of computer instructions executable on the processor capable of capturing and storing the reflected infrared light in at least a first depth image of a surface of a body from at least a first point of view while the body is in a pose and at least a second depth image of the outer surface of the body from at least a second point of view while the body remains in the same pose; 
a third set of computer instructions executable on the processor capable of calculating a first set of three dimensional points from the first depth image and a second set of three dimensional points from the second depth image; 
a fourth set of computer instructions executable on the processor capable of applying rotational and translational matrix transformations on the first set of three dimensional points to align said first set of three dimensional points, with the second set of three dimensional points and then calculating and storing a square of the sum of the differences between the first set of three dimensional points with the second set of three dimensional points as an error; 
a fifth set of computer instructions executable on the processor capable of reconstructing the surface of the body by minimizing an error between the first and second set of three dimensional points by repeatedly making iterative and small changes to the matrix transformations and then re-calculating the error until the error is minimized; 
a sixth set of computer instructions executable on the processor capable of creating a triangular mesh; and 






a seventh set of computer instructions executable on the processor capable of identifying one or more anthropometric points of measure utilizing the triangular mesh.
Claim 1
A server system for facilitating garment creation and try-on, comprising: 

a processor and storage device configured to receive and store designed digital garment parts for selection and inclusion into a digital garment; 
a designer interface accessible over a network configured to select and place two or more of the digital garment parts together to form a digital garment to store in the storage device; an online purchase system configured to access the storage device to select and purchase the digital garment from a plurality of available digital garments; 
an infrared camera comprising an infrared light emitter that emits infrared light and at least an infrared sensor that reads reflected infrared light; 
a first set of computer instructions executable on the processor capable causing the infrared emitter to illuminate the surface of the body with infrared light and to cause the infrared sensor to capture the infrared light reflected off the surface of the body; 
a second set of computer instructions executable on the processor capable of capturing and storing the reflected infrared light in at least a first depth image of a surface of a body from at least a first point of view while the body is in a pose and at least a second depth image of the outer surface of the body from at least a second point of view while the body remains in the same pose; 
a third set of computer instructions executable on the processor capable of calculating a first set of three dimensional points from the first depth image and a second set of three dimensional points from the second depth image; 
a fourth set of computer instructions executable on the processor capable of applying rotational and translational matrix transformations on the first set of three dimensional points in an to align said first set of three dimensional points with the second set of three dimensional points and then calculating and storing a square of the sum of the differences between the first set of three dimensional points with the second set of three dimensional points as an error; 
a fifth set of computer instructions executable on the processor capable of reconstructing the surface of the body by minimizing an error between the first and second set of three dimensional points by repeatedly making iterative and small changes to the matrix transformations and then re-calculating the error until the error is minimized; 60 
a sixth set of computer instructions executable on the processor capable of applying poisson surface reconstruction to construct a mesh; 
a seventh set of computer instructions executable on the processor capable of rigging the mesh with a biped bone structure, scaled and sized to appropriately fit the mesh; 
an eighth set of computer instructions executable on the processor capable of utilizing the bone structure from within the mesh to identify one or more anthropometric points of measure; 
a ninth set of computer instructions executable on the processor capable of extracting anthropometric body circumferences by calculating the convex hull associated with points around a specific region of the body's surface; and a tenth set of computer instructions executable on the processor capable of creating an avatar from the mesh capable of display to a user on the online purchase system; and an online virtual fitting room capable of displaying the available digital garments on the avatar.
Claim 8
The system of claim 1, wherein the system is configured for operation in one or more locations selected from the group consisting of: a home, a commercial kiosk, an retrofitted store fitting room, a gaming machine establishment, and a karaoke room.
Claim 2
The system of claim 1, wherein the system is configured for operation in one or more locations selected from the group consisting of: a home, a commercial kiosk, a retrofitted store fitting room, a gaming machine establishment, and a karaoke room.


The remaining claims are analyzed similarly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                             
/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488